MEMORANDUM **
Oregon state prisoner Kenneth Thunderbird appeals pro se summary judgment for defendants in his 42 U.S.C. § 1983 action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Oliver v. Keller, 289 F.3d 623, 626 (9th Cir.2002), and we affirm.
The district court properly granted summary judgment on Thunderbird’s first amendment claims because any infringement on Thunderbird’s speech and expression caused by the prison’s regulation of inmate-to-inmate correspondence, or books containing transferable tattoos, was reasonably related to legitimate penological interests. See Turner v. Safley, 482 U.S. 78, 92-93, 107 S.Ct. 2254, 96 L.Ed.2d 64 (1987).
The district court properly granted summary judgment on Thunderbird’s equal protection claims because the prison rules that he challenges are facially neutral and Thunderbird failed to establish a genuine issue of material fact as to whether the defendants acted with an intent to discriminate against him based upon his membership in a protected class. See Lee v. City of Los Angeles, 250 F.3d 668, 686 (9th Cir.2001).
Defendants are entitled to qualified immunity on Thunderbird’s claim that prison officials violated his rights by not making a Native American translator available to him because prison officials had not violated any clearly established constitutional right. See Saucier v. Katz, 533 U.S. 194, 200, 121 S.Ct. 2151, 150 L.Ed.2d 272 (2001).
We have carefully examined the remaining issues on appeal and find that they are without merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.